Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-4, 12, 15-16-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0214587 A1) in view of Ghosh et al (WO 2005/119803 A2)(“Ghosh”).
Kim discloses a display (Abstract) including a base substrate including a display region 10 (para. 0019) and a nondisplay region or peripheral region 20 (para. 0019), the peripheral region which is the nondisplay region surrounds the display region (Fig. 1) an edge of which is an edge of the substrate (Fig. 1) , first and second peripheral regions between the display and peripheral region, as Kim discloses regions 345 and 350 which are in a region surrounding the display region and are a disclosure of first and second peripheral regions
A pixel drive layer on the substrate (para. 0023, 0036 and element 250 shown in Fig. 2)
A light emitting device on the drive layer, device 200 shown in Fig. 2)
An encapsulation  450 on the emitting device, (Fig. 2) 
A first insulation layer in the second peripheral region includes a first notch 360 (shown in Fig. 2) at an edge of the substrate overlaps the substrate (shown in Fig. 2)  and 
A covering layers in the second peripheral region at least partially filled in the first notch and an orthographic projection overlaps with an orthographic projection of the first notch on the substrate (the first notch 360 as shown in Fig. 2).
Kim is silent with respect to an orthographic projection of the encapsulation covers the display region and the first peripheral region.
Ghosh, in the same field of endeavor of sealed OLED (Abstract), discloses a glass cover and a polymer layer 142 between the glass cover and the oled device (page 12, lines 20=31 and page 13, lines 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ghosh with the device disclosed by Kim in order to obtain the benefit of protection of the OLED display as disclosed by Ghosh.
Re claim 2:  Kim discloses the covering layer extends to the first insulation layer outside the first notch and the covering layer overlaps with an orthographic projection of an edge of the first insulation layer close to the first notch 360 on the substrate as shown in Fig. 2.
Re claim 3:  Kim discloses the thickness of the covering layer in the first notch 360  is greater than a thickness of the first insulation layer 452 (Fig. 2).
Re claim 4:  Kim discloses an outer edge of the covering layer is flush with an edge of the substrate, as Kim discloses that the structure 430 is formed almost flush with the edge of the substrate and if formed at the same time and of the same materials as the structure 360 (para. 0048) and is part of the protective layer (para. 0047-0048).
Re claim 12:  the inorganic insulation layer and the first insulation layer are the same layer integrally connected (Fig. 2 and para 0043).
Re claim 15:  the covering layer and an insulation layer in the display region are of a same material (para. 0043).
Re claim 16:  a planarization layer is included in the pixel drive circuit (para. 0022 and Fig. 2).
Re claim 17:  Kim discloses a display (Abstract) including a base substrate including a display region 10 (para. 0019) and a nondisplay region or peripheral region 20 (para. 0019), the peripheral region which is the nondisplay region surrounds the display region (Fig. 1) an edge of which is an edge of the substrate (Fig. 1) , first and second peripheral regions between the display and peripheral region, as 
A pixel drive layer on the substrate (para. 0023, 0036 and element 250 shown in Fig. 2)
A light emitting device on the drive layer, device 200 shown in Fig. 2)
An encapsulation  450 on the emitting device, (Fig. 2) 
A first insulation layer in the second peripheral region includes a first notch 360 (shown in Fig. 2) at an edge of the substrate overlaps the substrate (shown in Fig. 2)  and 
A covering layers in the second peripheral region at least partially filled in the first notch and an orthographic projection overlaps with an orthographic projection of the first notch on the substrate (the first notch 360 as shown in Fig. 2).
Kim is silent with respect to an orthographic projection of the encapsulation covers the display region and the first peripheral region.
Ghosh, in the same field of endeavor of sealed OLED (Abstract), discloses a glass cover and a polymer layer 142 between the glass cover and the oled device (page 12, lines 20=31 and page 13, lines 1-14), and in addition, Ghosh also discloses that for further protection the layers can include alternating organic and inorganic layers (page 16, lines 1-12), which is a disclosure of inorganic layers with an organic layer in between.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ghosh with the device disclosed by Kim in order to obtain the benefit of protection of the OLED display as disclosed by Ghosh.
Re claim 18: Kim discloses a display (Abstract) including a base substrate including a display region 10 (para. 0019) and a nondisplay region or peripheral region 20 (para. 0019), the peripheral region which is the nondisplay region surrounds the display region (Fig. 1) an edge of which is an edge of the substrate (Fig. 1) , first and second peripheral regions between the display and peripheral region, as 
A pixel drive layer on the substrate (para. 0023, 0036 and element 250 shown in Fig. 2)
A light emitting device on the drive layer, device 200 shown in Fig. 2)
An encapsulation  450 on the emitting device, (Fig. 2) 
A first insulation layer in the second peripheral region includes a first notch 360 (shown in Fig. 2) at an edge of the substrate overlaps the substrate (shown in Fig. 2)  and 
A covering layers in the second peripheral region at least partially filled in the first notch and an orthographic projection overlaps with an orthographic projection of the first notch on the substrate (the first notch 360 as shown in Fig. 2).
Kim is silent with respect to an orthographic projection of the encapsulation covers the display region and the first peripheral region.
Ghosh, in the same field of endeavor of sealed OLED (Abstract), discloses a glass cover and a polymer layer 142 between the glass cover and the oled device (page 12, lines 20=31 and page 13, lines 1-14), and in addition, Ghosh also discloses that for further protection the layers can include alternating organic and inorganic layers (page 16, lines 1-12), which is a disclosure of inorganic layers with an organic layer in between.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ghosh with the device disclosed by Kim in order to obtain the benefit of protection of the OLED display as disclosed by Ghosh.
Kim discloses the covering layer extends to the first insulation layer outside the first notch and the covering layer overlaps with an orthographic projection of an edge of the first insulation layer close to the first notch 360 on the substrate as shown in Fig. 2.

.


Claims 5-11 and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0214587 A1) in view of Ghosh et al (WO 2005/119803 A2)(“Ghosh”) as applied to claim 1 above and further in view of Kwak et al (US 2020/0052002 A1)(“Kwak”).
Kim in view of Ghosh discloses the limitations of claim 1 as stated above.  Kim in view of Ghosh is silent with respect to  a second notch is on a side of the first notch close to the display region and parallel to the first notch provided at intervals.
Kwak, in the same field of endeavor of insulating layers for display substrates of display apparatus (Abstract), discloses insulating layer at the peripheral region of the substrate in which the insulating layer is formed in slits SL at the peripheral region and an orthogonal projection of the protective structure on the substrate is formed (para. 0121-0122, 0163-0164,  0200-0203,  and Fig. 18 and Fig. 19).
It would have been obvious  to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Kwak with the device disclosed by Kim in view of Ghosh in order to obtain the benefit of protection from cracks which cutting the chips in a wafer as disclosed by Kwak (Kwak, para. 0008).
Re claim 6:  The combination of Kim and Ghosh and Kwak discloses a plurality of second notches at intervals in a direction perpendicular to a direction of second notches, as Kwak discloses discontinuous notches in Fig. 19, which shows discontinuous slits SL.

Re claim 8:  Kim discloses  depth of the first notch is equal to or less than that of the first insulation layer, as Kim discloses the depth of notch 360 is less than that of the insulation layer which fills the notch 360 (Fig. 2).
Re claim 9:  Kim discloses the first notch surrounds the display region of the substrate, as Kim discloses in Fig. 1 the display region 10 surrounded by 400 at the periphery.
Re claim 10:  The combination of Kim and Ghosh and Kwak discloses a disconnection at the bonding region, as as Kwak discloses discontinuous notches in Fig. 19, which shows discontinuous slits SL.
Re claim 11:  The combination of Kim and Ghosh and Kwak discloses first sub notches are at intervals along the edge of the substrate, as Kim discloses subnotched in Fig.11, in which subnotches in the area 195 at the base of the notch 260 is shown, and the combination with Kwak discloses the notches are discontinuous as stated above in the rejection of claim 5.  The reasons for combining the references are as stated above in the rejection of claim 5 .
Re claim 13: The combination of Kim and Ghosh and Kwak discloses  the first insulation layer includes sublayers which are integrally connected, as Ghosh discloses  the encapsulation over the entire device and nondevice region (page 12, lines 20-32) in order to protect the device from  any by products of curing (page 13, lines 1013( and Ghosh also discloses that for further protection the layers can include alternating organic and inorganic layers (page 16, lines 1-12), which is a disclosure of inorganic layers with an organic layer in between, and the layers are connected, as .

s 21-22  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2019/0214587 A1) in view of Ghosh et al (WO 2005/119803 A2)(“Ghosh”) and of Odnoblyudov et al (US 2013/0234193 A1)(“Odnoblyudov”).
Kim discloses a method including 
Providing a substrate 110 (para. 0024) including a display region and a peripheral region or a pixel region and a peripheral region  (para. 0027)
Forming a pixel drive layer on the display region (para. 0028-0032)
Forming a light emitting device on the drive layer(para. 0094)
A light emitting device on the drive layer, device 200 shown in Fig. 2)
An encapsulation  450 on the emitting device, (Fig. 2) 
A first insulation layer in the second peripheral region includes a first notch 360 (shown in Fig. 2) at an edge of the substrate overlaps the substrate (shown in Fig. 2)  and 
A covering layers in the second peripheral region at least partially filled in the first notch and an orthographic projection overlaps with an orthographic projection of the first notch on the substrate (the first notch 360 as shown in Fig. 2).
Kim is silent with respect to an orthographic projection of the encapsulation covers the display region and the first peripheral region and Kim is silent with respect to the cutting the substrate passing through the first notch and the patterning of photoresist.
Ghosh, in the same field of endeavor of sealed OLED (Abstract), discloses a glass cover and a polymer layer 142 between the glass cover and the oled device (page 12, lines 20=31 and page 13, lines 1-14), and in addition, Ghosh also discloses that for further protection the layers can include alternating organic and inorganic layers (page 16, lines 1-12), which is a disclosure of inorganic layers with an organic layer in between.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Ghosh with the device disclosed by Kim in order to obtain the benefit of protection of the OLED display as disclosed by Ghosh.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the arrangement disclosed by Odnoblyudov with the method disclosed by Kim in order to obtain the benefit of avoiding cracking of the devices as disclosed by Odnoblyudov (Odnoblyudov, para. 0021).
Re claim 22: The combination of Kim and Ghosh and Odnoblyudov discloses  coating a first insulation on the substrate 
Performing patterning on the insulation to form the first notch 
Including 
Coating a photoresist on the insulation
Exposing and developing the photoresist to form a pattern, the pattern exposes a part of the side edge of the insulation layer,  and 
Etching a portion which is exposed of the insulation to form the first notch.
Ghosh discloses that after the sealing of OLED substrate formed on a wafer, singulation is achieved by physical cutting or laser cutting or by cutting and then sealing , as Odnoblyudov discloses patterning, as Odnoblyudov discloses photolithography, including photolithographic mask process (para. 0924), using positive or negative mask (para. 0027), which is patterned and followed by etching (para. 
It would have been obvious to one of ordinary skill in the art to have combined the process disclosed by Odnoblyudov with the method disclosed by Kim because Odnoblyudov discloses a method of art recognized suitability for an intended purpose (MPEP 2144.07).
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892. The examiner can normally be reached M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/CARIDAD EVERHART/Primary Examiner, Art Unit 2895